                                          Case 5:17-cv-00072-BLF Document 548 Filed 04/17/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                         Case No. 17-cv-00072-BLF
                                   8                     Plaintiff,
                                                                                               ORDER STRIKING FINJAN, INC.'S
                                   9              v.                                           MOTION IN LIMINE NO. 5 AT ECF
                                                                                               538; STRIKING CISCO SYSTEMS
                                  10     CISCO SYSTEMS INC.,                                   INC.'S MOTION IN LIMINE NO. 5 AT
                                                                                               ECF 539
                                  11                     Defendant.

                                  12
Northern District of California




                                              On April 16, 2020, Plaintiff Finjan, Inc. (“Finjan”) and Defendant Cisco Systems Inc.
 United States District Court




                                  13
                                       (“Cisco”) each filed five motions in limine in violation of the Court’s November 12, 2019 Order on
                                  14
                                       Motions Re Expert Reports. In that Order, the Court clearly stated:
                                  15
                                                       This Court’s Standing Order RE Civil Jury Trials limits each party to
                                  16                   five (5) motions in limine. In this Order, the Court has ruled on two
                                                       motions (one on each side), seeking to exclude evidence. Thus, Cisco
                                  17                   and Finjan are now limited to four (4) motions in limine per party to
                                                       be filed prior to final pretrial conference in conformity with this
                                  18                   Court’s Standing Orders.
                                  19   ECF 405 at 14. The Court further admonished the parties at the March 26, 2020 hearing on Daubert
                                  20   motions, that it found improper the parties’ consistent practice in this case to brief motions in limine
                                  21   in the guise of other motions – including Daubert motions. See ECF 506 at 4:6-10; 13:15-17. Not
                                  22   having reduced further the number of allowed motions in limine after hearing the Daubert motions,
                                  23   the Court finds the parties’ violation of its November 12, 2019 Order (ECF 405) remarkably
                                  24   disappointing. Accordingly, the Court STRIKES Finjan’s Motion in Limine No. 5 and ECF 538
                                  25   and Cisco’s Motion in Limine No. 5 at ECF 539. The Court will, of course, hear oral objections to
                                  26   introduction of evidence at trial. The Court further notes that Finjan’s briefs contain single-spaced
                                  27   footnotes in violation of this Court Standing Order Re Civil Cases. Moving forward, all non-
                                  28   conforming briefs will be stricken in their entirety.
                                          Case 5:17-cv-00072-BLF Document 548 Filed 04/17/20 Page 2 of 2




                                   1

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: April 17, 2020

                                   5                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   6                                        United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
